UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7290



MICHAEL ISIAH LAWRENCE,

                                           Petitioner - Appellant,

          versus


S. K. YOUNG, Warden,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-02-27-7)


Submitted:   October 24, 2002          Decided:     November 26, 2002


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Isiah Lawrence, Appellant Pro Se. Thomas Drummond Bagwell,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Michael Isiah Lawrence seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000).     We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

conclude for the reasons stated by the district court that Lawrence

has   not   made   a   substantial   showing   of    the    denial   of   a

constitutional right.    See Lawrence v. Young, No. CA-02-27-7 (W.D.

Va. filed July 31, 2002; entered Aug. 1, 2002).            Accordingly, we

deny Lawrence’s motions to vacate the district court’s order and to

expand the record, deny a certificate of appealability, and dismiss

the appeal.   See 28 U.S.C. § 2253(c) (2000).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                 DISMISSED




                                     2